Citation Nr: 0111126	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which established service connection and assigned a 
30 percent evaluation for PTSD, effective March 23, 1999.


FINDING OF FACT

PTSD is productive of no more than occupational and social 
impairment due to symptoms such as a depressed mood, anxiety 
and sleep impairment, but with generally satisfactory 
functioning and routine behavior.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Private medical statements from Dr. H., a licensed 
psychologist, dated in April, June and July 1999, are of 
record.  In April 1999, the veteran reported having 
nightmares twice weekly; complained of an inability to get 
close to his family; and stated he had been a loner since 
service.  He complained of severe anxiety and having suicidal 
and homicidal thoughts, without plan.  The veteran reported 
turning down a promotion to supervisor, for the reason he 
found it difficult to handle that responsibility.  The 
veteran also complained of finding himself short-tempered, 
and feeling guilty and short-tempered.  At the time of the 
evaluation the veteran was living at home with his spouse, 
his daughter and his three grandchildren.  He reported being 
responsible for yard maintenance.  He reported having no 
friends or specific leisure activities.  He denied the use of 
any medication.  Dr. H. described the veteran as sad, but as 
maintaining eye contact throughout the interview.  Dr. H. 
noted the veteran's immediate recall was below other aspects 
of cognitive functioning, but concluded that the veteran had 
no difficulty reconstructing recent and past events and was 
fully oriented in all spheres.  The diagnoses were PTSD and 
secondary dysthymia.  The highest global assessment of 
function (GAF) in the past year was 65, and the current GAF 
was 58.

In May 1999, the veteran reported for a VA examination.  The 
examiner noted the veteran's steady post-service employment.  
The examiner also noted the veteran's reported tendency to 
isolate himself from people, and his complaints of 
nightmares, avoidance, anxiety and vigilance.  The examiner 
noted similar employment and familial circumstances to those 
set out by Dr. H.  On examination the veteran was worried, 
anxious and mildly depressed.  The examiner assigned a GAF of 
70.

In June 1999, Dr. H. noted weekly treatment of the veteran 
for PTSD symptoms to include difficulty sleeping, 
apprehension and a marked startle reaction.  Dr. H. noted the 
veteran was employed.  Dr. H. assigned a current GAF of 58, 
with a past year GAF of 65.  

Duty to Assist

Pertinent Criteria

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(a)(1)-
(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(3)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

Analysis

In reaching its decision herein the Board has considered the 
above-cited Veterans Claims Assistance Act of 2000.  The 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under the new law.  

Specifically, the RO has informed the veteran by its letters, 
the statement of the case, and the supplemental statement of 
the case; of the evidence needed to substantiate his claims 
and has advised him of the evidence it has obtained and of 
any evidence the veteran himself should obtain.  Via the 
statement of the case and supplemental statement of the case 
the RO has also advised the veteran of the laws and 
regulations pertinent to rating evaluation.  Moreover, the 
veteran has been afforded relevant VA examinations that are 
sufficient upon which to rate his PTSD, and, the veteran has 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.

The Board finds that these efforts have resulted in 
compliance with the notice and duty to assist requirements of 
current law and that the record contains ample medical 
evidence upon which to complete adjudication of the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  Under the law, no further assistance 
is required prior to adjudication of this claim.  A remand 
for adjudication by the RO would thus serve only to further 
delay resolution of the veteran's claim.  

Rating Evaluation

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
 Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  In Fenderson 
v. West, 12 Vet. App. 119 (1999) the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is evidence of total occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32., 38 C.F.R. §§ 4.125, 4.130 (2000).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Analysis

As the veteran filed his claim subsequent to November 7, 
1996, only the new schedular criteria are applicable to his 
case.  See 38 C.F.R. § 4.130; Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  As set out above, a 50 percent 
rating is warranted under the new criteria when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; memory impairment; impaired judgment or 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Both the private and VA medical evidence shows no 
circumstantial, circumlocutory or stereotyped speech.  The 
veteran has not complained of, nor does the evidence show, 
panic attacks, and certainly not of a duration of more than 
once of a week.  The evidence suggests the veteran is more 
than able to understand complex commands and that his 
occupational reliability and productivity are sufficient 
enough that he was offered a promotion to a supervisory 
level.  Although denying friends or leisure activities, the 
veteran continues to live with not only his spouse, but also 
his daughter and grandchildren, and maintains relationships 
with them.  Moreover, despite evidence of the veteran's 
immediate recall being below the level of his other cognitive 
functioning, the veteran was fully oriented to examinations 
and was able to reconstruct recent as well as past events.  
Such findings are not indicative of the criteria specified 
for a 50 percent rating.

The Board notes the arguments put forth by the veteran's 
representative, i.e., that due to the discrepancy between the 
GAF scores assigned by the private psychologist versus the VA 
psychiatrist, doubt should be resolved so as to assign the 
veteran a 50 percent rating.  The VA examiner assigned a GAF 
of 70, indicative of no more than mild symptomatology.  See 
Carpenter, supra.  The veteran's private psychologist 
assigned a past GAF of 65, again indicative of mild symptoms 
such as depressed mood and sleeping problems, but generally 
functioning well, consistent with the veteran's complaints 
and day-to-day manifested functioning.  However, the private 
psychologist assigned a current GAF of 58, which falls near 
the cusp of mild-to-moderate symptoms.  DSM-IV.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  Nor 
is the mere assignment of a GAF score.  Rather, all evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. §§ 4.2, 4.6 (2000).  In this case, as stated, the 
veteran does not evidence circumstantial speech; there is no 
objective evidence of panic attacks; and, again citing to the 
veteran's job success, no indication of conflicts with peers 
or co-workers.  The veteran himself reports turning down the 
promotion due to fear of responsibility.  The Board also 
notes the veteran's report of taking no medications for his 
problems, and being able to maintain activities such as doing 
the yard work at his home in addition to maintaining his job.  
Thus, the manifested symptoms are not consistent with 
symptoms considered moderate and contemplated by GAF scores 
below 60.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

In this case, the preponderance of the evidence is against 
the veteran's claim.  Specifically, the veteran manifests 
psychiatric symptomatology that is no more than mild in 
degree.  As discussed above the record is absent objective 
evidence of the criteria for a 50 percent rating, and, 
certainly the veteran does not show deficiencies in most 
areas, with any obsessional rituals, impaired impulse 
control, spatial disorientation, neglect of appearance, 
grossly inappropriate behavior or intermittent inability to 
perform activities of daily living.  See 38 C.F.R. § 4.130.  
Rather, his PTSD is manifested by generally normal 
functioning with some degree of social and occupational 
impairment due to symptoms such as depression, anxiety, and 
sleep impairment due to nightmares.  His appeal is denied.

In denying the claim, the Board has considered all the 
evidence, to include the service medical records and the 
records of post-service medical treatment to date consistent 
with the Court's decision in Fenderson.  Throughout the 
period since the effective date of service connection, the 
veteran has had GAF scores showing no more than moderate 
disability, and he has not been shown to have any of the 
symptomatology contemplated for a higher evaluation.  The 
record does not show that he was entitled to an evaluation in 
excess of the current 30 percent for any period since the 
effective date of the grant of service connection.


ORDER

An evaluation in excess of 30 percent for service-connected 
PTSD is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

